Case 3:21-cv-00216 Document 1-1 Filed on 08/16/21 in TXSD Page 1 of 2




              EXHIBIT A
                      Case 3:21-cv-00216 Document 1-1 Filed on 08/16/21 in TXSD Page 2 of 2

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

              Jimmy A. Vinson
Print Name:

                                                              Strategic Contract Resources
    1. I hereby consent to make a claim against ______________________________________________________
         to pursue my claims of unpaid overtime during the time that I worked with the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                           Strategic Contract Resources
         separate lawsuit, class/collective action, or arbitration against ____________________________________________________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Jimmy A. Vinson                                                                              May 21, 2021
         Signature:Jimmy A. Vinson (May 21, 2021 14:35 CDT)                              Date Signed:
